Appeal from a decree of the Surrogate’s Court of Westchester county, settling the accounts of the executors of Carolyn L. Casper, deceased, in so far as it disallows the claim of the surviving spouse to the sum of $100,000 as a preferred legacy, and in so far as it holds, in effect, that it is not a demonstrative legacy. Decree, in so far as an appeal is taken, unanimously affirmed, with costs to respondents, payable out of the estate. No opinion. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.